DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities: 
In claim 1, line 13, “the least” should be –the at least--.
In claim 19, line 31, “adjusting the output sensory stimulus” should be –adjusting an auditory sensory stimulus--.

  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 19, and 21-23 have been considered but are moot because the new ground of rejection relies on a different combination of references 
Applicant’s arguments with regards to the placement of electrodes is addressed by Warchewske as shown in the prior art rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “output, via an electroacoustic transducer, a sensory stimulus” in line 19. Applicant’s specification states that the sensory stimulus can be auditory, haptic, visual, or a combination, it would not be clear how an electroacoustic transducer by itself would output a haptic or visual stimulus.
Note that as currently written, no stimulator device is recited in the claim which makes it appear that the claim is missing some essential parts.
 The clauses from lines 19-25 should probably read as 
–output, via at least one stimulator, a sensory stimulus, said stimulus comprising one or more of an auditory, haptic, or visual stimulus;

correlate the output data and the sensory stimulus to identify a racing mind state;
adjust the one or more of an auditory, haptic , or visual stimulus in response to the identified racing mind state; and 
output, via the at least one stimulator, the adjusted one or more auditory, haptic, or visual stimulus.--.
Claims 2-9 and 24 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 3 recites the limitation “the at least one of the first electrode and the second electrode” in line 1. There is insufficient antecedent basis for the limitation in the claim.

Claim 10 recites the limitation “biometric information” and “output audio signals” in line 13. It is not clear if these are new instances or refer to the same “biometric information” and “output audio signals” mentioned in line 11 of the claim. 
Claim 10 recites the limitation “output, via the in-ear earpieces, a sensory stimulus” in line 24. Applicant’s specification states that the sensory stimulus can be auditory, haptic, visual, or a combination, it would not be clear how an in-ear earpiece by itself would output a haptic or visual stimulus.
Note that as currently written, no stimulator device is recited in the claim which makes it appear that the claim is missing some essential parts.
Claim 10 recites the limitation “adjusts at least one output” in line 27. However, only one output was mentioned in line 24. It is not clear if this is supposed to be a new output or refers to the output mentioned in line 24 of the claim.
Claims 11-17 and 25 inherit the deficiencies of claim 10 and are likewise rejected.
Claim 15 recites the limitation “an at least one adjusted signal” in line 2. It is unclear what element is being referenced. It is not clear if this refers to “an adjusted output signal” or the “at least one output” mentioned in claim 14.
Claim 19 recites the limitation “biometric information” and “output audio signals” in line 13. It is not clear if these are new instances or refer to the same “biometric information” and “output audio signals” mentioned in line 11 of the claim. 
Claim 19 recites the limitation “output, via the in-ear earpieces, a sensory stimulus” in line 25. Applicant’s specification states that the sensory stimulus can be auditory, haptic, visual, or a combination, it would not be clear how an in-ear earpiece by itself would output a haptic or visual stimulus.
Claim 19 recites the limitation “adjusts at least one output” in line 29. However, only one output was mentioned in line 25. It is not clear if this is supposed to be a new output or refers to the output mentioned in line 25 of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 3 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 2 and 3 recites that the electrodes collect an EEG signal from the subject which is a positive recitation to a human organism.  Amending the term language to – is configured to collect—can obviate the rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0018927 (Warschewske) in view of  US 2017/0189639 (Mastrianni) in view of “Pay .
In regards to claim 1, Warschewske discloses a device for neuro stimulation. Warschewske shows in figures 2-5 a mask (2) with a pair of eye cavities (illuminated source likes in cavities of base body; paragraph 50) that cover a closed eyelid (see figures 2-5) and biometric sensors/electrodes (10) configured to output data associated with the subject (paragraphs 52 and 53) that are disposed above the pair of eye cavities and would be configured to contact Fp1 and Fp2 on the prefrontal cortex. Warschewske does not show the presence of straps with ear pieces and memory with a processor that executes a stimulation program.
In a related area, Mastrianni discloses a relaxation mask ("human machine interface 102", "visual display 104 may be embedded in a headset", par. 0035) comprising:
A mask (104) with straps that extend from the eye cavities that has an ear piece (speaker 106 – paragraph 35) extending from each strap (see figure 1). 
at least one biometric sensor ("biometric data", par. 0035, e. g. "electroencephalogram (EEG) sensor", par. 0048) configured to output data associated with a subject wearing the relaxation mask;
a memory ("memory 241", par. 0070) coupled to a processor ("controller 103" inside the ""human machine interface 102", par. 0035); and
instructions stored in the memory that, when executed, cause the processor to:
output, via an electroacoustic transducer, a sensory stimulus ("provide a sensory stimulus", par. 0035);
receive the output data from the at least one biometric sensor ("biometric data", par. 0035);

adjust one or more of an auditory, haptic, or visual stimulus of the relaxation mask in response to the identified mind state (" the human machine interface 102 may determine that the biometric data is favorable and maintain the current stimuli or determine that the biometric data is unfavorable and adjust the current stimuli to improve efficacy of the therapy.", par. 0063); and
output the adjusted one or more auditory, haptic, or visual stimulus (see e.g. "applied to the subject", par. 0063).

Mastrianni states that the configurations of the device allows for a customized sensory stimuli that maximizes the effectiveness of the mindfulness therapy (paragraph 35).  Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Warschewske to include the straps and earpieces and the memory and instructions of Mastrianni in order to allow for a customized sensory stimuli that maximizes the effectiveness of the mindfulness therapy.
Warschewske and Mastrianni do not teach the identification of a racing mind state and the adjustment of a stimulus based on the identified racing mind state. However as noted above, Mastrianni teaches the detection of favorable and unfavorable brain waves and adjusts the 
Applicant has not explicitly stated what constitutes a “racing mind state” only that it appears to be a state related to lack of attention or focus. In a related area of brain computer interfaces, Szafir discloses a system using an EEG headband (see fig. 1) which monitors the users attention to a stimulus ("Adaptive Embodied Agent", fig. 1) in the EEG data (inset, top-left corner, fig. 1) and adapts the behaviour of the stimulus source accordingly based on an absence of attention, which is a racing mind state. Szafir further states that "EEG measures are sensitive to cognitive states including task engagement/attention, working modality, and perception of user/machine errors. EEG has the advantage of high temporal resolution, which offers the ability to correlate EEG data with stimuli in the external world" (p. 3, right-hand column, last sentence of first paragraph - first sentence of second paragraph). The experiments performed by Szafir showed interventions being applied when attention drops (See Experimental Procedure) in order to regain attention. Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the mask of Warschewske and  Mastiranni as taught by Szafir to detect the absence of attention (which can be considered as a racing mind state) in order to recapture a subject’s attention after the attention is lost.
In regards to claim 2, Warschewske, Mastrianni and Szafir disclose the limitations of claim 1. In addition, Warscheske shows in figures 2-5 that there are at least two electrodes that collect EEG signals from at least one of the prefrontal or frontal cortex.
In regards to claim 3, Warschewske, Mastrianni and Szafir disclose the limitations of claim 1. In addition, Mastrianni shows in paragraph 47 that one of the sensors is a pulse oximeter which is a photoplethysmogram signal and requires contact with the skin and also states the use 
In regards to claim 4, Warschewske, Mastrianni and Szafir disclose the limitations of claim 1. In addition, Mastrianni shows in paragraph 38 that the audio stimuli include sounds of waves crashing on the beach.
In regards to claim 5, Warschewske, Mastrianni and Szafir disclose the limitations of claim 1. In addition, Mastrianni shows in paragraph 60 that the output data is an EEG signal (alpha waves) and that it is determined if there is low activity in the EEG signal when the sensory stimulus occupies a particular range of frequencies is output.
In regards to claim 6, Warschewske , Mastrianni and Szafir disclose the limitations of claim 1. In addition, Mastrianni shows in paragraphs 58-60 the continuation of the receiving correlating and determining steps mentioned in claim 1 while the mindfulness therapy occurs.
In regards to claim 8, Warschewske, Mastrianni and Szafir disclose the limitations of claim 1. In addition, Mastrianni shows is paragraphs 36, 64, 66-67 the use of a tactile stimulus, which would require the use of a motor.
In regards to claim 9, Warschewske, Mastrianni and Szafir disclose the limitations of claim 1. In addition, Mastrianni shows in paragraphs 38-40 that changes to the simulated environment are made using any combination of auditory, haptic, or visual cues. 
In regards to claim 24, Warschewske, Mastrianni and Szafir disclose the limitations of claim 1. In addition, the screen (8) in the eye cavities disclosed by Warchewske can be considered as a removable liner that covers the eye cavities because the make can be dismantled.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0018927 (Warschewske) in view of US 2017/0189639 (Mastrianni) in view of “Pay Attention! Designing adaptive agents that monitor and improve user engagement” by Szafir et al. (Szafir) as applied to claim 1 above, and further in view of US 4,315,502 (Gorges).

In regards to claim 7, Warschewske, Mastrianni and Szafir disclose the limitations of claim 1. While Mastrianni does show the presence of light around the eye cavities, Warschewske, Mastrianni and Szafir do not state the presence of a light pipe disposed around the eye cavities. Gorges discloses a learning-relaxation device. Gorges shows in figures 3-4, column 4, lines 47-61 show that circular arrangements around the eyes can be implemented with different ways to provide illumination are widely known in the art. In addition, Applicant has not disclosed the criticality of the light pipe vs the light source used by Mastianni. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to substitute the claimed light pipe as the illumination source in the device of Mastrianni and Szafir because it would provide the same result of providing illumination to the eye cavity area as shown by Gorges.

Claims 10, 11, 13-16, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over over US 2015/0018927 (Warschewske)  in view of  US 2017/0189639 (Mastrianni) in view of “Pay Attention! Designing adaptive agents that monitor and improve user engagement” by Szafir et al. (Szafir) in view of US 4,315,502 (Gorges) in view of US 2019/0192077 (Kaiser et al., hereinafter Kaiser).
In regards to claims 10 and 11, Warschewske discloses a device for neuro stimulation. Warschewske shows in figures 2-5 a mask (2) with a pair of eye cavities (illuminated source likes in cavities of base body; paragraph 50) that cover a closed eyelid (see figures 2-5) and biometric sensors/electrodes (10) configured to output data associated with the subject (paragraphs 52 and 53) that are disposed above the pair of eye cavities and would be configured to contact Fp1 and Fp2 on the prefrontal cortex. Warschewske does not show the presence of straps with ear pieces and memory with a processor that executes a stimulation program.
In a related area, Mastrianni discloses a relaxation mask ("human machine interface 102", "visual display 104 may be embedded in a headset", par. 0035) comprising:
a mask (104) with straps that extend from the eye cavities that has an ear piece (speaker 106 – paragraph 35) extending from each strap (see figure 1); 
at least one biometric sensor configured to detect an electroencephalogram ("biometric data", par. 0035, e. g. "electroencephalogram (EEG) sensor", par. 0048) signal from the frontal cortex of a subject wearing the relaxation mask (see measurement locations e. g. in par. 0048 and fig. 1), the biometric sensor providing output data;
in-ear earpieces configured to output audio signals ("audio speakers 106 may be embedded in earbuds", par. 0035 and fig. 1);
a light disposed around eye cavities of the relaxation mask ("visual display 104", par. 0035 and fig. 1);
a memory ("memory 241", par. 0070) coupled to a processor ("controller 103" inside the ""human machine interface 102", par. 0035); and
instructions stored in the memory that, when executed, cause the processor to:

correlate the output data and the sensory stimulus to identify a racing mind state ("the human machine interface 102 may determine that the biometric data is favorable and maintain the current stimuli or determine that the biometric data is unfavorable and adjust the current stimuli to improve efficacy of the therapy.", par. 0063);
execute an artificial intelligence program that adjusts at least one output of the relaxation mask in response to the identified racing mind state (see the use of the "human machine interface 102" as above, further e. g. par. 0068: "This form of machine learning continually observes the outcomes of specific therapies as applied by the human machine interface 102,... and stores the stimuli in the repository where they are appropriately classified, rated, and made available for the purpose of dynamically adjusting a therapy.", even further "implement machine learning", par. 0045); and
output the at least one adjusted output (see e.g. "applied to the subject", par. 0063).
Mastrianni states that the configurations of the device allows for a customized sensory stimuli that maximizes the effectiveness of the mindfulness therapy (paragraph 35).  Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Warschewske to include the straps and earpieces and the memory and instructions of Mastrianni in order to allow for a customized sensory stimuli that maximizes the effectiveness of the mindfulness therapy.
Warschewske and Mastrianni do not teach the identification of a racing mind state and the adjustment of a stimulus based on the identified racing mind state and the presence of a light 
Applicant has not explicitly stated what constitutes a “racing mind state” only that it appears to be a state related to lack of attention or focus. In a related area of brain computer interfaces, Szafir discloses a system using an EEG headband (see fig. 1) which monitors the users attention to a stimulus ("Adaptive Embodied Agent", fig. 1) in the EEG data (inset, top-left corner, fig. 1) and adapts the behaviour of the stimulus source accordingly based on an absence of attention, which is a racing mind state. Szafir further states that "EEG measures are sensitive to cognitive states including task engagement/attention, working modality, and perception of user/machine errors. EEG has the advantage of high temporal resolution, which offers the ability to correlate EEG data with stimuli in the external world" (p. 3, right-hand column, last sentence of first paragraph - first sentence of second paragraph). The experiments performed by Szafir showed interventions being applied when attention drops (See Experimental Procedure) in order to regain attention. Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the mask of Warschewske and Mastrianni as taught by Szafir to detect the absence of attention (which can be considered as a racing mind state) in order to recapture a subject’s attention after the attention is lost.
While Mastrianni does show the presence of light around the eye cavities, Wareschewske, Mastrianni and Szafir do not state the presence of a light pipe disposed around the eye cavities and that the in-ear pieces are conductive and configured to obtain biometric 
Warschewski, Mastrianni, Szafir, and Gorges do state that the in-ear pieces are conductive and configured to obtain biometric information. In a related area, Kaiser discloses systems and methods for extracting and analyzing in-ear electrical signals that uses electrodes for extracting signals in in-ear pieces (title and abstract; paragraphs 11-18). This would make the earpieces be configured to contact the TP9 and TP 10 sites. Kaiser states that the configuration provides advantages by being able to sense electrical signals without precise adjustment and configuration of traditional EEG headsets, thus allowing for longer data collection times (paragraph 11). Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the in-ear pieces of Warschewske, Mastrianni, Szafir, and Gorges to make the in-ear pieces conductive and configured to obtain biometric information as taught by Kaiser in order to sense electrical signals without precise adjustment and configuration of traditional EEG headsets, thus allowing for longer data collection times.


In regards to claim 13, Warchewske, Mastrianni, Szafir, Gorges, and Kaiser disclose the limitations of claim 10. In addition, Mastrianni shows in paragraphs 38-40 that the program changes the simulated environment using any combination of auditory, haptic, or visual cues. 
In regards to claim 14, Warchewske, Mastrianni, Szafir, Gorges, and Kaiser disclose the limitations of claim 10. In addition, Mastrianni shows in paragraphs 58-60 the continuation of the correlating, adjusting, and outputting adjusted outputs mentioned in claim 10 while the mindfulness therapy occurs.
In regards to claim 15, Warchewske, Mastrianni, Szafir, Gorges, and Kaiser disclose the limitations of claim 10. Mastrianni shows adjusting the visual and auditory stimulus in a correlated manner (paragraph 35). In addition, Szafir shows adjustment of spoken words (See Experimental procedures) depending on the detected attention state to recapture attention/focus.  Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Mastrianni, Szafir, and Gorges to modulate spoken words to correlate with changes in the visual output as taught by Szafir in order to recapture attention and focus of a subject. 
In regards to claim 16, Warchewske, Mastrianni, Szafir, Gorges, and Kaiser disclose the limitations of claim 14. In addition, Mastrianni shows is paragraphs 36, 64, 66-67 the use of a tactile stimulus as one of the adjusted haptic outputs, which would require the use of a motor.

In regards to claim 19, Warschewske discloses a device for neuro stimulation. Warschewske shows in figures 2-5 a mask (2) with a pair of eye cavities (illuminated source likes in cavities of base body; paragraph 50) that cover a closed eyelid (see figures 2-5) and biometric sensors/electrodes (10) configured to output data associated with the subject 
In a related area, Mastrianni discloses a relaxation mask ("human machine interface 102", "visual display 104 may be embedded in a headset", par. 0035) comprising:
a first electrode configured to detect an electroencephalogram ("biometric data", par. 0035, e. g. "electroencephalogram (EEG) sensor", par. 0048) signal from at least one of the frontal cortex or the prefrontal of a subject wearing the relaxation mask (see measurement locations e. g. in par. 0048 and fig. 1);
a second electrode configured to detect at least one of an electrooculography signal, electrocardiogram signal, galvanic skin response or photoplethysmogram signal ("pulse oximeters", par. 0047) from the forehead of the subject, the second electrode providing output data (because the photoplethysmogram signals are optically obtained through the skin, the second electrode would be configured to detect from the forehead of the subject);
in-ear earpieces configured to output audio signals (“audio speakers 106 may be embedded in earbuds", par. 0035 and fig. 1);
a light pipe disposed around eye cavities of the relaxation mask ("visual display 104", par. 0035 and fig. 1);
a tactile motor disposed over the temporal lobe (this is always the case, as it is solely depending on the chosen orientation) of the subject (necessarily present to generate a "tactile stimulus", par. 0066-0067);
a processor ("controller 103" inside the "human machine interface 102", par. 0035);
	a memory (e. g. "memory 241", par. 0070) coupled to the processor; and

output, via in in-ear earpieces, a sensory stimulus ("audio stimulus", par. 0035);
receive output data from the at least one biometric sensor (required step to perform the adjustments based on biometric data – par. 0035, 0065, 0074; see figure 4)
determine, based on a correlation of the EEG signal, the output data, and the sensory stimulus (see par. 0062-0063:" the human machine interface 102 may correlate biometric data from the brain electrical activity sensors with biometric data from other sensors", also "compare the initial baseline biometric data while no sensory stimulus is provided to the subsequent biometric data where sensory stimuli is provided to determine whether to adjust the provided sensory stimulus based on certain sensory stimulus adjustment criteria", par. 0044-0045), the subject is in a non-preferred mind state;
adjust at least one output of the relaxation mask based on the determined non-preferred  mind state ("adjust the current stimuli", par. 0063); and
output the at least one adjusted output (see e.g. "applied to the subject", par. 0063).  
Mastrianni states that the configurations of the device allows for a customized sensory stimuli that maximizes the effectiveness of the mindfulness therapy (paragraph 35).  Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Warschewske to include the straps and earpieces and the memory and instructions of Mastrianni in order to allow for a customized sensory stimuli that maximizes the effectiveness of the mindfulness therapy.
Warchewske and Mastrianni do not teach the identification of a racing mind state and the adjustment of a stimulus based on the identified racing mind state, the presence of a light pipe 
While Warchewske and Mastrianni do show the presence of light around the eye cavities, Warchewske, Mastrianni and Szafir do not state the presence of a light pipe disposed around the eye cavities. Gorges discloses a learning-relaxation device. Gorges shows in figures 3-4, column 4, lines 47-61 show that circular arrangements around the eyes can be implemented with different ways to provide illumination are widely known in the art. In addition, Applicant has not disclosed the criticality of the light pipe vs the light source used by Warchewske or Mastrianni. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to substitute the claimed light pipe as the illumination source in the device of Warchewske, Mastrianni and Szafir because it would provide the same result of providing illumination to the eye cavity area as shown by Gorges.
Warchewske, Mastrianni, Szafir, and Gorges do state that the in-ear pieces are conductive and configured to obtain biometric information. In a related area, Kaiser discloses systems and methods for extracting and analyzing in-ear electrical signals that uses conductive electrodes on the tips of in-ear pieces for extracting signals in in-ear pieces (title and abstract; paragraphs 11-18). Kaiser states that the configuration provides advantages by being able to sense electrical signals without precise adjustment and configuration of traditional EEG heatsets, thus allowing for longer data collection times (paragraph 11). Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the in-ear pieces 

In regards to claim 21, Warchewske, Mastrianni, Szafir, Gorges, and Kaiser disclose the limitations of claim 19. In addition, Mastrianni shows in paragraphs 58-60 the continuation of the monitoring of the EEG signal and output data, correlating both the continuously monitored EEG signal, output data, and the adjusted output to determine if the subject remains in the racing main state, and adjusting the adjusted output if the subject tis still in the racing state while the mindfulness therapy occurs.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0018927 (Warschewske) in view of  US 2017/0189639 (Mastrianni) in view of “Pay Attention! Designing adaptive agents that monitor and improve user engagement” by Szafir et al. (Szafir) in view of US 4,315,502 (Gorges) in view of US 2019/0192077 (Kaiser et al.) as applied to claim 10 above, and further in view of US 2017/0133002 (Jung).
In regards to claim 12, Warschewske, Mastrianni, Szafir, Gorges, and Kaiser disclose the limitations of claim 10. However, they do not state that the instructions cause the processor to provide active noise reduction signals to the in-ear pieces. In a related area of electronic devices (tile and abstract), Jung describes the use of noise cancellation technology in ear piece units to reduce external acoustic noise in a surrounding environment in paragraphs 4 and 103. Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0018927 (Warschewske), US 2017/0189639 (Mastrianni) in view of “Pay Attention! Designing adaptive agents that monitor and improve user engagement” by Szafir et al. (Szafir) in view of US 4,315,502 (Gorges) in view of US 2019/0192077 (Kaiser et al.) as applied to claim 10 above, and further in view of US 2016/0005320 (deCharms et al., hereinafter deCharms).
In regards to claim 17, Warschewske, Mastrianni, Szafir, Gorges, and Kaiser disclose the limitations of claim 10. However, they do not state the presence of a transceiver that is configured to communicate with an external wireless device. In a related area, deCharms discloses technologies used in brain exercise training (title, abstract). Of note is figure 1 which shows the components of the system and is explained in paragraphs 28-44 and 59- 66 where the trainer works on a remote computer that can control the stimuli and provide instructions to the user. Paragraph 418 states that the computing devices communicate via wireless transceivers. Thus it would be obvious to one or ordinary skill in the art before the filing date of the claimed invention to modify the device of Warschewske, Mastrianni, Szafir, Gorges, and Kaiser to include transceivers as taught by deCharms in order to allow for remote instruction and stimuli control of a user’s therapy. 

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0018927 (Warschewske) in view of US 2017/0189639 (Mastrianni) in view of “Pay , as applied to claim 1 above and further in view of US 2019/0192077 (Kaiser et al., hereinafter Kaiser).
In regards to claims 22 and 23, Warschewske, Mastrianni and Szafir disclose the limitations of claim 1 but do not disclose that the presence of two in-ear pieces with conductive tips. In a related area, Kaiser discloses systems and methods for extracting and analyzing in-ear electrical signals that uses conductive electrodes on the tips of two in-ear pieces for extracting signals, specifically EEG, in in-ear pieces (title and abstract; paragraphs 11-18). Kaiser states that the configuration provides advantages by being able to sense electrical signals without precise adjustment and configuration of traditional EEG headsets, thus allowing for longer data collection times (paragraph 11). Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the in-ear pieces of Mastrianni, and Szafir, to make the in-ear pieces conductive and configured to obtain biometric information as taught by Kaiser in order to sense electrical signals without precise adjustment and configuration of traditional EEG headsets, thus allowing for longer data collection times.
Furthermore, the ear tips can contact the locations claimed in claims 22 and 23. 

Allowable Subject Matter
Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claim 25, the prior art of record does not teach or suggest a device, as claimed by Applicant, that includes a removable liner that covers the eye cavities and the light pipe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791